PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/615,337
Filing Date: 14 Apr 2020
Appellant(s): Apple Inc.



__________________
Kevin Dudney
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/17/2022 appealing from the Office action mailed on 10/22/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 10/22/2021 from which the appeal is taken have been modified by the Appeal brief conference decision held on 05/17/2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-3, 5-8, 12-16, 18-20, 22, and 28-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaki et al., (hereinafter Karaki), U.S. Publication No. 2016/0337254, in view of Jung et al., (hereinafter Jung), U.S. Publication No. 2017/0135023.

As per claim 1, Karaki discloses an apparatus comprising:
at least one processor [fig. 10, paragraphs 0019, 0167, at least one processor (second access node includes a processor)] configured to cause a New Radio (NR) node [fig. 3, 10, paragraphs 0055, 0061, a New Radio (NR) node (secondary eNodeB (SeNB))] to: 
generate a first data message [fig. 4, paragraphs 0044, 0117, 0118, 0128, generate a first data message (generate feedback to allow the receiving first access node)]; 
initiate transmission of the first data message to a second node [fig. 4, paragraphs 0082, 0044, 0117, 0118, initiate transmission of the first data message to a second node (transfer feedback to allow the receiving first access node)]; and 
process a second message from the second node [paragraphs 0070, 0071, 0083, 0120, 0124, 0162 process a second message from the second node (second access node decides to trigger the Feedback)], 
wherein a bit of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message [fig. 4, 5, paragraphs 0063-0065, 0124, 0162, wherein a bit of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message (sequence number information for user data transferred from the first access node, e.g. MeNB, to the second access node, e.g. SeNB; the highest SN received via Xw (backhaul channel) from the first access node, e.g. the MeNB)], 
Karaki discloses feedback from the SN to the second node [paragraphs 0070, 0075, 0083,]. Karaki does not explicitly disclose wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message, and when the bit is set to '1', said processing includes processing the highest successfully delivered PDCP PDU SN in the second message.
However, Jung teaches wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message, and when the bit is set to '1', said processing includes processing the highest successfully delivered PDCP PDU SN in the second message [fig. 10, table 3, paragraphs 0086, 0089, 0090, 0096, 0102, wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message, and when the bit is set to '1', said processing includes processing the highest successfully delivered PDCP PDU SN in the second message (MeNB 110 transmits routing information; largest SN among the SNs; data transmission between the MeNB 110 and the SeNB 120, information related to the greatest SN among SNs of PDCP PDUs which have been successfully transmitted from the SeNB 120)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Karaki by including wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message as taught by Jung because it would provide the Karaki's apparatus with the enhanced capability of minimizing transmission delay in a communication system supporting dual connectivity [Jung, paragraphs 0017, 0069].

As per claim 2, Karaki discloses the apparatus of claim 1 
wherein the NR node comprises a secondary node and wherein the second node comprises a master node [fig. 1, paragraphs 0007, 0045, 0064, 0070, wherein the NR node comprises a secondary node and wherein the second node comprises a master node (first access node is a MeNB the second access node may be a SeNB)].

As per claim 3, Karaki discloses the apparatus of claim 1, 
	wherein the DL user data comprises the highest successfully delivered PDCP PDU SN [fig. 4, paragraphs 0072, 0098, 0120, 0131, 0140, 0154, 0162, wherein the DL user data comprises the highest successfully delivered PDCP PDU SN (the highest PDCP PDU sequence number successfully delivered in sequence)].

As per claim 5, Karaki discloses the apparatus of claim 1 
wherein the NR node comprises a node hosting NR PDCP operations, and the second node comprises a corresponding node [fig. 3, 10, paragraphs 0058, 0059, 0061, 0095, wherein the NR node comprises a node hosting NR PDCP operations, and the second node comprises a corresponding node (Packet Data Convergence Protocol (PDCP) layer; adaptation layer may be part of the first access node or the second access node)].

As per claim 6, Karaki discloses the apparatus of claim 5, wherein the at least one processor is further configured to: 
access flow control data; generate a flow control configuration update using the flow control data; initiate transmission of the flow control configuration update to the second node; and process a flow control configuration update acknowledgement from the second node [paragraphs 0008, 0070, 0082, 0101, 0118, access flow control data; generate a flow control configuration update using the flow control data; initiate transmission of the flow control configuration update to the second node; and process a flow control configuration update acknowledgement from the second node (control the downlink user data flow via the second access node; data flow from MeNB to SeNB via the internode interface is typically controlled by a flow control protocol; flow control feedback)].

As per claim 7, Karaki discloses the apparatus of claim 6 
wherein the flow control data comprises a report polling parameter [paragraphs 0006, 0071, 0078, 0098, 0101, wherein the flow control data comprises a report polling parameter (sends reports to the network)].

As per claim 8, Karaki discloses the apparatus of claim 7 
wherein the report polling parameter indicates that the NR node hosting the NR PDCP operations requests a downlink delivery status report [paragraphs 0078, 0098, 0113, 0120, 0126, wherein the report polling parameter indicates that the NR node hosting the NR PDCP operations requests a downlink delivery status report (PDCP Control PDU transmission, e.g. upon a request)].

As per claim 12, the modified Karaki discloses the apparatus of claim 1, the modified Karaki does not explicitly disclose wherein the second message comprises a parameter indicating a highest retransmitted NR PDCP sequence number.
However, Jung teaches wherein the second message comprises a parameter indicating a highest retransmitted NR PDCP sequence number [paragraphs 0086, 0133, 0157, 0172, wherein the second message comprises a parameter indicating a highest retransmitted NR PDCP sequence number (MeNB 110 should determine which data among the data which has been routed to the SeNB 120 should be retransmitted)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Karaki by including wherein the second message comprises a parameter indicating a highest retransmitted NR PDCP sequence number as taught by Jung because it would provide the Karaki's apparatus with the enhanced capability of minimizing transmission delay in a communication system supporting dual connectivity [Jung, paragraphs 0017, 0069].

As per claim 13, the modified Karaki discloses the apparatus of claim 12, the modified Karaki does not explicitly disclose wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number.
However, Jung teaches wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number [paragraphs 0086, 0133, 0157, 0172, wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number (MeNB 110 should determine which data among the data which has been routed to the SeNB 120 should be retransmitted)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Karaki by including wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number as taught by Jung because it would provide the Karaki's apparatus with the enhanced capability of minimizing transmission delay in a communication system supporting dual connectivity [Jung, paragraphs 0017, 0069].

As per claim 14, Karaki discloses a non-transitory computer readable storage medium comprising instructions that, when executed by one or more processors of a New Radio (NR) node [fig. 3, 10, paragraphs 0055, 0061, a New Radio (NR) node (secondary eNodeB (SeNB))] configured for NR user- plane protocol communications between a master node (MN) and a secondary node (SN) [fig. 2, paragraphs 0049, 0053, a New Radio (NR) node configured for NR user-plane protocol communications between a master node (MN) and a secondary node (SN) (user plane termination in a first access node and a second access node)], cause the one or more processors to: 
generate a first data message [fig. 4, paragraphs 0044, 0117, 0118, 0128, generate a first data message (generate feedback to allow the receiving first access node)]; 
initiate transmission of the first data message to a second node [fig. 4, paragraphs 0082, 0044, 0117, 0118, initiate transmission of the first data message to a second node (transfer feedback to allow the receiving first access node)]; and 
process a second message from the second node [paragraphs 0070, 0071, 0083, 0120, 0124, 0162 process a second message from the second node (second access node decides to trigger the Feedback)], 
wherein a bit of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message [fig. 4, 5, paragraphs 0063-0065, 0124, 0162, wherein a bit of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message (sequence number information for user data transferred from the first access node, e.g. MeNB, to the second access node, e.g. SeNB; the highest SN received via Xw (backhaul channel) from the first access node, e.g. the MeNB)], 
Karaki discloses feedback from the SN to the second node [paragraphs 0070, 0075, 0083,]. Karaki does not explicitly disclose wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message, and when the bit is set to '1', said processing includes processing the highest successfully delivered PDCP PDU SN in the second message.
However, Jung teaches wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message, and when the bit is set to '1', said processing includes processing the highest successfully delivered PDCP PDU SN in the second message [fig. 10, table 3, paragraphs 0086, 0089, 0090, 0096, 0102, wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message, and when the bit is set to '1', said processing includes processing the highest successfully delivered PDCP PDU SN in the second message (MeNB 110 transmits routing information; largest SN among the SNs; data transmission between the MeNB 110 and the SeNB 120, information related to the greatest SN among SNs of PDCP PDUs which have been successfully transmitted from the SeNB 120)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Karaki by including wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message as taught by Jung because it would provide the Karaki's medium with the enhanced capability of minimizing transmission delay in a communication system supporting dual connectivity [Jung, paragraphs 0017, 0069].

As per claim 15, Karaki discloses the non-transitory computer readable storage medium of claim 14, 
wherein the NR node comprises a secondary node and wherein the second node comprises a master node [fig. 1, paragraphs 0007, 0045, 0064, 0070, wherein the NR node comprises a secondary node and wherein the second node comprises a master node (first access node is a MeNB the second access node may be a SeNB)].

As per claim 16, Karaki discloses the non-transitory computer readable storage medium of claim 15, Karaki discloses allowed to remove the buffered PDCP PDUs according to the feedback of successfully delivered PDCP PDUs [paragraph 0080]. Karaki does not explicitly disclose wherein the DL user data message comprises a DL discard field based on the highest successfully delivered PDCP PDU SN indicating a sequence number up to and including which all NR PDCP PDUs should be discarded by the second node.
However, Jung teaches wherein the DL user data message comprises a DL discard field based on the highest successfully delivered PDCP PDU SN indicating a sequence number up to and including which all NR PDCP PDUs should be discarded by the second node [paragraphs 0086, 0102, 0145, 0173, wherein the DL user data message comprises a DL discard field based on the highest successfully delivered PDCP PDU SN indicating a sequence number up to and including which all NR PDCP PDUs should be discarded by the second node (SeNB 120 immediately discards data stored in a buffer based on the information about the SN)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Karaki by including herein the DL user data message comprises a DL discard field based on the highest successfully delivered PDCP PDU sequence number as taught by Jung because it would provide the Karaki's medium with the enhanced capability of minimizing transmission delay in a communication system supporting dual connectivity [Jung, paragraphs 0017, 0069].

As per claim 18, Karaki discloses the non-transitory computer readable storage medium of claim 14, wherein the instructions further configured the one or more processors to: 
access flow control data; generate a flow control configuration update using the flow control data; initiate transmission of the flow control configuration update to the second node; and process a flow control configuration update acknowledgement from the second node [paragraphs 0008, 0070, 0082, 0101, 0118, access flow control data; generate a flow control configuration update using the flow control data; initiate transmission of the flow control configuration update to the second node; and process a flow control configuration update acknowledgement from the second node (control the downlink user data flow via the second access node; data flow from MeNB to SeNB via the internode interface is typically controlled by a flow control protocol; flow control feedback)].

As per claim 19, Karaki discloses the computer readable storage medium of claim 18, 
wherein the flow control data comprises a report polling parameter [paragraphs 0006, 0071, 0078, 0098, 0101, wherein the flow control data comprises a report polling parameter (sends reports to the network)], and wherein the report polling parameter indicates that the NR node hosting the NR PDCP operations requests a downlink delivery status report [paragraphs 0078, 0098, 0113, 0120, 0126, wherein the report polling parameter indicates that the NR node hosting the NR PDCP operations requests a downlink delivery status report (PDCP Control PDU transmission, e.g. upon a request)].

As per claim 20, the modified Karaki discloses the computer readable storage medium of claim 14, including a PDU type [paragraph 0107].  The modified Karaki does not explicitly disclose wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number.
However, Jung teaches wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number [paragraphs 0086, 0133, 0157, 0172, wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number (MeNB 110 should determine which data among the data which has been routed to the SeNB 120 should be retransmitted)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Karaki by including wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number as taught by Jung because it would provide the Karaki's medium with the enhanced capability of minimizing transmission delay in a communication system supporting dual connectivity [Jung, paragraphs 0017, 0069].

As per claim 22, the modified Karaki discloses the computer readable storage medium of claim 20, the modified Karaki does not explicitly disclose wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number; and wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number.
However, Jung teaches wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number; and wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number [paragraphs 0086, 0133, 0157, 0172, wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number (MeNB 110 should determine which data among the data which has been routed to the SeNB 120 should be retransmitted)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Karaki by including wherein the second message comprises a parameter indicating a highest retransmitted NR PDCP sequence number as taught by Jung because it would provide the Karaki's apparatus with the enhanced capability of minimizing transmission delay in a communication system supporting dual connectivity [Jung, paragraphs 0017, 0069].

As per claim 28, Karaki discloses a method for operating a New Radio (NR) node, comprising: by the NR node [fig. 3, 10, paragraphs 0055, 0061, a New Radio (NR) node (secondary eNodeB (SeNB))]: 
generating a first data message [fig. 4, paragraphs 0044, 0117, 0118, 0128, generating a first data message (generate feedback to allow the receiving first access node)]; 
initiating transmission of the first data message to a second node [fig. 4, paragraphs 0082, 0044, 0117, 0118, initiating transmission of the first data message to a second node (transfer feedback to allow the receiving first access node)]; and 
processing a second message from the second node [paragraphs 0070, 0071, 0083, 0120, 0124, 0162 processing a second message from the second node (second access node decides to trigger the Feedback)], 
wherein a bit of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message [fig. 4, 5, paragraphs 0063-0065, 0124, 0162, wherein a bit of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message (sequence number information for user data transferred from the first access node, e.g. MeNB, to the second access node, e.g. SeNB; the highest SN received via Xw (backhaul channel) from the first access node, e.g. the MeNB)], 
Karaki discloses feedback from the SN to the second node [paragraphs 0070, 0075, 0083,]. Karaki does not explicitly disclose wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message, and when the bit is set to '1', said processing includes processing the highest successfully delivered PDCP PDU SN in the second message.
However, Jung teaches wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message, and when the bit is set to '1', said processing includes processing the highest successfully delivered PDCP PDU SN in the second message [fig. 10, table 3, paragraphs 0086, 0089, 0090, 0096, 0102, wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message, and when the bit is set to '1', said processing includes processing the highest successfully delivered PDCP PDU SN in the second message (MeNB 110 transmits routing information; largest SN among the SNs; data transmission between the MeNB 110 and the SeNB 120, information related to the greatest SN among SNs of PDCP PDUs which have been successfully transmitted from the SeNB 120)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Karaki by including wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message as taught by Jung because it would provide the Karaki's method with the enhanced capability of minimizing transmission delay in a communication system supporting dual connectivity [Jung, paragraphs 0017, 0069].

As per claim 29, Karaki discloses the method of claim 28, Karaki discloses allowed to remove the buffered PDCP PDUs according to the feedback of successfully delivered PDCP PDUs [paragraph 0080]. Karaki does not explicitly disclose wherein the first data message comprises a DL user data message comprising DL user data, wherein the DL user data comprises the highest successfully delivered PDCP PDU SN indicating a sequence number up to and including which all NR PDCP PDUs should be discarded by the second node.
However, Jung teaches wherein the first data message comprises a DL user data message comprising DL user data, wherein the DL user data comprises the highest successfully delivered PDCP PDU SN indicating a sequence number up to and including which all NR PDCP PDUs should be discarded by the second node [paragraphs 0086, 0102, 0145, 0173, wherein the first data message comprises a DL user data message comprising DL user data, wherein the DL user data comprises the highest successfully delivered PDCP PDU SN indicating a sequence number up to and including which all NR PDCP PDUs should be discarded by the second node (SeNB 120 immediately discards data stored in a buffer based on the information about the SN)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Karaki by including herein the DL user data message comprises a DL discard field based on the highest successfully delivered PDCP PDU sequence number as taught by Jung because it would provide the Karaki's method with the enhanced capability of minimizing transmission delay in a communication system supporting dual connectivity [Jung, paragraphs 0017, 0069].

As per claim 30, Karaki discloses the method of claim 28, further comprising: 
accessing flow control data; generating a flow control configuration update using the flow control data; initiating transmission of the flow control configuration update to the second node; and processing a flow control configuration update acknowledgement from the second node [paragraphs 0008, 0070, 0082, 0101, 0118, access flow control data; generate a flow control configuration update using the flow control data; initiate transmission of the flow control configuration update to the second node; and process a flow control configuration update acknowledgement from the second node (control the downlink user data flow via the second access node; data flow from MeNB to SeNB via the internode interface is typically controlled by a flow control protocol; flow control feedback)].

As per claim 31, Karaki discloses the method of claim 28, Karaki does not explicitly disclose wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number.
However, Jung teaches wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number [paragraphs 0086, 0133, 0157, 0172, wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number (MeNB 110 should determine which data among the data which has been routed to the SeNB 120 should be retransmitted)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Karaki by including wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number as taught by Jung because it would provide the Karaki's method with the enhanced capability of minimizing transmission delay in a communication system supporting dual connectivity [Jung, paragraphs 0017, 0069].

As per claim 32, Karaki discloses a New Radio (NR) node [fig. 3, 10, paragraphs 0055, 0061, a New Radio (NR) node (secondary eNodeB (SeNB))], comprising: 
communication circuitry; and at least one processor [fig. 10, paragraphs 0019, 0167, communication circuitry; and at least one processor (second access node includes a processor and radio interface)] coupled to the communication circuitry, wherein the at least one processor is configured to cause the NR node to: 
generate a first data message [fig. 4, paragraphs 0044, 0117, 0118, 0128, generate a first data message (generate feedback to allow the receiving first access node)]; 
initiate transmission of the first data message to a second node [fig. 4, paragraphs 0082, 0044, 0117, 0118, initiate transmission of the first data message to a second node (transfer feedback to allow the receiving first access node)]; and 
process a second message from the second node [paragraphs 0070, 0071, 0083, 0120, 0124, 0162 process a second message from the second node (second access node decides to trigger the Feedback)], 
wherein a bit of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message [fig. 4, 5, paragraphs 0063-0065, 0124, 0162, wherein a bit of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message (sequence number information for user data transferred from the first access node, e.g. MeNB, to the second access node, e.g. SeNB; the highest SN received via Xw (backhaul channel) from the first access node, e.g. the MeNB)], 
Karaki discloses feedback from the SN to the second node [paragraphs 0070, 0075, 0083,]. Karaki does not explicitly disclose wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message, and when the bit is set to '1', said processing includes processing the highest successfully delivered PDCP PDU SN in the second message.
However, Jung teaches wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message, and when the bit is set to '1', said processing includes processing the highest successfully delivered PDCP PDU SN in the second message [fig. 10, table 3, paragraphs 0086, 0089, 0090, 0096, 0102, wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message, and when the bit is set to '1', said processing includes processing the highest successfully delivered PDCP PDU SN in the second message (MeNB 110 transmits routing information; largest SN among the SNs; data transmission between the MeNB 110 and the SeNB 120, information related to the greatest SN among SNs of PDCP PDUs which have been successfully transmitted from the SeNB 120)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the node described in Karaki by including wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message as taught by Jung because it would provide the Karaki's node with the enhanced capability of minimizing transmission delay in a communication system supporting dual connectivity [Jung, paragraphs 0017, 0069].

As per claim 33, Karaki discloses the NR node of claim 32, Karaki discloses allowed to remove the buffered PDCP PDUs according to the feedback of successfully delivered PDCP PDUs [paragraph 0080]. Karaki does not explicitly disclose wherein the first data message comprises a DL user data message comprising DL user data, wherein the DL user data comprises the highest successfully delivered PDCP PDU SN indicating a sequence number up to and including which all NR PDCP PDUs should be discarded by the second node.
However, Jung teaches wherein the first data message comprises a DL user data message comprising DL user data, wherein the DL user data comprises the highest successfully delivered PDCP PDU SN indicating a sequence number up to and including which all NR PDCP PDUs should be discarded by the second node [paragraphs 0086, 0102, 0145, 0173, wherein the first data message comprises a DL user data message comprising DL user data, wherein the DL user data comprises the highest successfully delivered PDCP PDU SN indicating a sequence number up to and including which all NR PDCP PDUs should be discarded by the second node (SeNB 120 immediately discards data stored in a buffer based on the information about the SN)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the node described in Karaki by including herein the DL user data message comprises a DL discard field based on the highest successfully delivered PDCP PDU sequence number as taught by Jung because it would provide the Karaki's node with the enhanced capability of minimizing transmission delay in a communication system supporting dual connectivity [Jung, paragraphs 0017, 0069].

As per claim 34, Karaki discloses the NR node of claim 32, wherein the at least one processor is further configured to: 
access flow control data; generate a flow control configuration update using the flow control data; initiate transmission of the flow control configuration update to the second node; and process a flow control configuration update acknowledgement from the second node [paragraphs 0008, 0070, 0082, 0101, 0118, access flow control data; generate a flow control configuration update using the flow control data; initiate transmission of the flow control configuration update to the second node; and process a flow control configuration update acknowledgement from the second node (control the downlink user data flow via the second access node; data flow from MeNB to SeNB via the internode interface is typically controlled by a flow control protocol; flow control feedback)].

As per claim 35, Karaki discloses the NR node of claim 32, Karaki does not explicitly disclose wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number; and wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number.
However, Jung teaches wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number; and wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number [paragraphs 0086, 0133, 0157, 0172, wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number; and wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number (MeNB 110 should determine which data among the data which has been routed to the SeNB 120 should be retransmitted)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the node described in Karaki by including wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number as taught by Jung because it would provide the Karaki's node with the enhanced capability of minimizing transmission delay in a communication system supporting dual connectivity [Jung, paragraphs 0017, 0069].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaki, in view of Jung, and in further view of “3GPP TS 36.425 version 14.0.0 Release 14)”, (hereinafter 3GPP), NPL Publication included in IDS 11/20/2019.

As per claim 9, the modified Karaki discloses the apparatus of claim 5, including a PDU type [paragraph 0107].  The modified Karaki does not explicitly disclose wherein the first message comprises a first PDU type and the second message comprises a second PDU type.
However, 3GPP teaches wherein the first message comprises a first PDU type and the second message comprises a second PDU type [Figure 5.5.2.1-1, page 11, section 5.5.2.1, Figure 5.5.2.2-1, page 12, section 5.5.2.2, wherein the first message comprises a first PDU type and the second message comprises a second PDU type (DL USER DATA (PDU Type 0) Format; DL DATA DELIVERY STATUS (PDU Type 1) Format)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in the modified Karaki by including a PDU type as taught by 3GPP because it would provide the modified Karaki's apparatus with the enhanced capability of allowing flow control of user data packets [3GPP, page 7, section 5.1].

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Rejection of claims 4 and 17 under 35 U.S.C. 103 as being unpatentable over Karaki et al., (hereinafter Karaki), U.S. Publication No. 2016/0337254, in view of Jung et al., (hereinafter Jung), U.S. Publication No. 2017/0135023 is hereby withdrawn. 

(2) Response to Argument
Regarding the rejection of claims 1-3, 5-9, 12-16, 18-20, 22, and 28-35 under 35 U.S.C. 103
[AltContent: textbox (Control Configuration Update for data transmissions)][AltContent: arrow][AltContent: ]
    PNG
    media_image2.png
    694
    483
    media_image2.png
    Greyscale

Figure 4 (Karaki) illustrates data transmission from the MeNB based on pre-configuration (control configuration) and decide/update the configuration based on received feedback (control configuration update).

[AltContent: oval][AltContent: oval]
    PNG
    media_image3.png
    277
    448
    media_image3.png
    Greyscale

Figure 5 (Karaki) illustrates the second node generates a second message (flow control feedback) comprising a highest PDCP PDU SN (wherein WT transmits current H to MeNB, wherein  H′ denotes the highest SN received); based on received flow control data.



    PNG
    media_image4.png
    328
    514
    media_image4.png
    Greyscale


Figure 4 (Jung) illustrates the exchange of routing information between network devices; wherein the routing information will indicate range of SN for further processing packet re-transmission/re-routing.


[AltContent: oval]
    PNG
    media_image5.png
    299
    461
    media_image5.png
    Greyscale

Figure 5 (Jung) illustrates PATH field 510 includes information indicating whether a PDCP PDU corresponding to an SN included in the Routing Information field 530 is transmitted through an MeNB path or an SeNB path; wherein the PATH field 510 may be implemented with 1 bit; and wherein Routing information includes the largest/highest SN among the SNs (Right edge SN).


    PNG
    media_image6.png
    409
    505
    media_image6.png
    Greyscale

Figure 6 (Jung) illustrates when the terminal 130 reports a blockage to the MeNB 110 at operation 605, the MeNB will perform a re-routing step in which packets which are not previously re-routed are retransmitted in ascending order of SN.


[AltContent: oval]
    PNG
    media_image7.png
    300
    345
    media_image7.png
    Greyscale

Figure 10 (Jung) illustrates blockage information indicating whether or not further processing is necessary; blockage information indicating whether or not further processing is necessary..

Appellant's arguments [Brief, pages 6-13] have been fully considered and are refuted below.

Claims 1-3, 5, 9, 14-16, 28-29 and 32-33
Appellant respectfully submits that Karaki in view of Jung fails to teach or suggest “process a second message from the second node, wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message” as recited in Appellant’s claim.
In response to Appellant's argument, the Examiner respectfully disagrees with argument above.
As indicated in the previous rejection, Karaki discloses the information transmitted using bits for indicating… highest PDCP PDU SN  [paragraphs 0104-0109]. Karaki does not explicitly disclose wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message, and when the bit is set to '1', said processing includes processing the highest successfully delivered PDCP PDU SN in the second message.
However, Jung teaches wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message, and when the bit is set to '1', said processing includes processing the highest successfully delivered PDCP PDU SN in the second message [fig. 10, table 3, paragraphs 0086, 0089, 0090, 0096, 0102, wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message, and when the bit is set to '1', said processing includes processing the highest successfully delivered PDCP PDU SN in the second message (MeNB 110 transmits routing information; largest SN among the SNs; data transmission between the MeNB 110 and the SeNB 120, information related to the greatest SN among SNs of PDCP PDUs which have been successfully transmitted from the SeNB 120)].

Regarding wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message, and when the bit is set to '1', said processing includes processing the highest successfully delivered PDCP PDU SN in the second message, Jung discloses in Figures 5, 10, and paragraphs 0096, 0102, 0112, 0135, 0139, 0164, 0165, 0175, 0187, and 0188.
[0096] The MeNB 110 transmits routing information including the routing result as described above to the terminal 130. The routing information includes information about an SN range for a PDCP PDU routed per transmission path or a PDCP PDU to be routed per transmission path. For example, the routing information includes information indicating that the SeNB 120 determines to route the PDCP PDUs corresponding to the SNs 1 to 3 and the MeNB 110 determines to route the PDCP PDUs corresponding to the SNs 4 to 6. The routing information is transmitted to the terminal 130 through a PDCP Control PDU. 

[0102] The Routing Information field 530 indicates an SN block of a PDCP PDU which is routed or which will be routed through a path which is detected based on the PATH field 510. An SN block denotes continuous SNs. …. Here, the smallest SN among the SNs included in the SN block will be referred to as Left edge SN, and the largest SN among the SNs included in the SN block will be referred to as Right edge SN. 

[0112] However, in an embodiment of the present disclosure, an MeNB 110 transmits routing information to a terminal 130, so a PDCP layer 137 in the terminal 130 may operate a reordering timer by effectively classifying delay due to packet loss and delay due to difference between transmission delays between paths. So, the terminal 130 may reduce delay which occurs in a process of sequentially reordering data. 

[0135] Step 1 …. Further, Reordering_PDCP_RX_COUNT is a parameter delivered when the terminal 130 reports a blockage to the MeNB 110 at operation 605, and means an SN which causes the terminal 130 to start a reordering timer. 

[0139] Step 3 is a re-routing step in which packets which are not re-routed through Step 1 and Step 2 are retransmitted in ascending order of SN. 

[0164] The SeNB 120 reports, to the MeNB 110, information about an SN of data which is successfully transmitted to the terminal 130 after a link is recovered through a DL Data Delivery Status frame of an X2-UP protocol frame at operation 911. 

[0165] After receiving the DL Data Delivery Status frame from the SeNB 120, the MeNB 110 checks the information about the SN included in the received DL Data Delivery Status frame. …, the MeNB 110 determines that a radio link between the terminal 130 and the SeNB 120 is recovered and terminates the re-routing operation. Thereafter, the MeNB 110 routes a packet received from an EPC140 to the terminal 130 or the SeNB 120 according to a preset rule. 

[0175] The MeNB 110 receives a DL Data Delivery Status frame from the SeNB 120, and checks information about an SN included in the received DL Data Delivery Status frame. The MeNB 110 determines whether new data is successfully transmitted to the terminal 130 based on the checked SN. ….

[0187] Upon detecting the temporary blockage of the link at operation 1303, the terminal 130 transmits a report message indicating that the temporary blockage of the link is detected to an MeNB 110 at operation 1305. The terminal 130 may detect the temporary blockage of the link with a scheme as described in FIG. 7. For example, the report message may be implemented with an RRC message or a status report field in a PDCP Control PDU.

[0188] The MeNB 110 receives the report message from the terminal 130, and detects that the radio link between the SeNB 120 and the terminal 130 is temporally blocked based on the report message. The MeNB 110 transmits, to the SeNB 120, an SeNB Modification Request message for changing the path between the SeNB 120 and the terminal 130 to a path between the MeNB 110 and the terminal 130 at operation 1307. The SeNB Modification Request message may include information about an address used for setting a tunnel for transmitting and receiving data.

In other words, Jung discloses wherein a bit of control information indicates a highest SN of successfully received packets, further processing will then be necessary to ensure delivery of failed packages. Furthermore, Jung discloses a blockage indicator of 1 bit to indicate further processing based on whether a permanent or temporary blockage exist. These are two examples of transmission of one bit indicators in the prior art for determining whether further processing is needed of the routing information containing  highest successfully delivered PDCP PDU SN.

Therefore, given that Jung discloses 1 bit indicators (e.g., blockage indicator) included in the terminal reports (e.g., blockage report); wherein if the bit is set to 1, indicating a temporary blockage further processing may be necessary, then Jung clearly discloses wherein a bit in an initial octet of the second message indicates the existence of a highest successfully delivered packet data convergence protocol (PDCP) protocol data unit (PDU) sequence number (SN) in the second message, and when the bit is set to '1', said processing includes processing the highest successfully delivered PDCP PDU SN in the second message.

Appellant respectfully submits that Karaki in view of Jung fails to teach or suggest “when the bit is set to ‘1’, said processing includes processing the highest successfully delivered PDCP PDU SN in the second message” as recited in claim 1.
In response to Appellant's argument, the Examiner respectfully disagrees with argument above.
As indicated above, Jung discloses wherein a bit of control information indicates a highest SN of successfully received packets, further processing will then be necessary to ensure delivery of failed packages. Furthermore, Jung discloses a blockage indicator of 1 bit to indicate further processing based on whether a permanent or temporary blockage exist. These are two examples of transmission of one bit indicators in the prior art for determining whether further processing is needed of the routing information containing  highest successfully delivered PDCP PDU SN, or based on whether a temporary blockage further re-transmission of re-routing may be necessary based on further processing of highest successfully delivered PDCP PDU SN.

Claims 4 and 17
Rejection of claims 4 and 17 under 35 U.S.C. 103 as being unpatentable over Karaki et al., (hereinafter Karaki), U.S. Publication No. 2016/0337254, in view of Jung et al., (hereinafter Jung), U.S. Publication No. 2017/0135023 is hereby withdrawn.

Claims 6-8, 18-20, 22, 30-31, and 34-35
Appellant respectfully submits that Karaki fails to teach or suggest “wherein the at least one processor is further configured to access flow control data, generate a flow control configuration update using the flow control data, initiate transmission of the flow control configuration update to the second node, and process a flow control configuration update acknowledgement from the second node” as recited in Appellant’s claim.
In response to Appellant's argument, the Examiner respectfully disagrees with argument above.
As indicated in the previous rejection, Karaki discloses access flow control data; generate a flow control configuration update using the flow control data; initiate transmission of the flow control configuration update to the second node; and process a flow control configuration update acknowledgement from the second node [paragraphs 0008, 0070, 0082, 0101, 0118, access flow control data; generate a flow control configuration update using the flow control data; initiate transmission of the flow control configuration update to the second node; and process a flow control configuration update acknowledgement from the second node (control the downlink user data flow via the second access node; data flow from MeNB to SeNB via the internode interface is typically controlled by a flow control protocol; flow control feedback)].

Regarding access flow control data; generate a flow control configuration update using the flow control data; initiate transmission of the flow control configuration update to the second node; and process a flow control configuration update acknowledgement from the second node, Karaki discloses in Figures 4 and 5, and paragraphs 0008, 0082, 0117-0119.
[0008] …. The data flow from MeNB to SeNB via the internode interface is typically controlled by a flow control protocol, in order to balance the SeNB buffer fill state. For this purpose flow control feedback had been defined in 3GPP TS 36.425. 

[0082] This frame format is defined to transfer feedback to allow the receiving first access node to control the downlink user data flow via the second access node. 

[0117] In FIG. 4 a signaling diagram involving a feedback scheme in accordance with above described embodiments is depicted. Therein the first access node, denoted as MeNB in FIG. 4, has a pre-configure scheme for controlling data transmission, e.g. which amount of data to forward to the second access node. The first access node then sends data via the backhaul channel to the second access node, in this case an WLN or WT, which second access node forwards the data to the wireless communication device, denoted herein as UE. ….

[0118] The wireless communication device may obtain data relating to transmission delay, throughput, highest received PDCP SN, missing PDCP packets etc. This information or information indicative thereof may then be transmitted to the first access node via the first radio link—denoted as Flow control Feedback, i.e. FC Feedback in FIG. 4, Additionally, as described in the framework of this disclosure, further information for transmission control may be received by the first access node from the second access node, denoted as Feedback from WT in FIG. 4. 

[0119] The first access which has new PDCP packets to transmit to the wireless communication device, thereupon decides or determines whether to use the first or the second link for transmission of said new PDCP packets or a data unit in general. According to this distribution scheme determined the data unit or data units are then transmitted to the wireless communication dives using said first or second link.

In other words, Karaki discloses access flow control data and generate any needed configuration updates using the flow control data, and transmit to the second node (fig. 5 flow control data from the MeNB to the WT), and wherein transmission control may be received by the first access node from the second access node, denoted as Feedback.

Therefore, given that Karaki discloses determining and transmission of flow control data from the first access node to the second access node, and receiving feedback from the second access node based on the flow control data, then Karaki clearly discloses access flow control data; generate a flow control configuration update using the flow control data; initiate transmission of the flow control configuration update to the second node; and process a flow control configuration update acknowledgement from the second node.

Karaki fails to teach or suggest “a report polling parameter” as recited in Appellant’s claim: 7 or “wherein the report polling parameter indicates that the NR node hosting the NR PDCP operations requests a downlink delivery status report” as recited in Appellant’s claim 8.
In response to Appellant's argument, the Examiner respectfully disagrees with argument above.
As indicated in the previous rejection, Karaki discloses wherein the flow control data comprises a report polling parameter [paragraphs 0006, 0071, 0078, 0098, 0101, wherein the flow control data comprises a report polling parameter (sends reports to the network)]; and wherein the report polling parameter indicates that the NR node hosting the NR PDCP operations requests a downlink delivery status report [paragraphs 0078, 0098, 0113, 0120, 0126, wherein the report polling parameter indicates that the NR node hosting the NR PDCP operations requests a downlink delivery status report (PDCP Control PDU transmission, e.g. upon a request)].

Regarding the report polling parameter, Karaki discloses in Figures 4 and 5, and paragraphs 0006, 0070, 0082, 0104, and 0117.
[0006] …. The network, i.e. the LTE radio base station (called evolved Node Base station (eNodeB or eNB), respectively, in E-UTRAN) configures various measurement events, thresholds etc. based on which the wireless communication device then sends reports to the network, such that the network can make a wise decision to hand over the wireless communication device to a stronger cell as the wireless communication device moves away from the present cell. 

[0070] The purpose of the Downlink Data Delivery Status procedure is to provide feedback from the second access node, e.g. SeNB, to the first access node, e.g. the MeNB, to allow the first access node to control the downlink user data flow via the second access node for the respective E-RAB. ….

[0082] This frame format is defined to transfer feedback to allow the receiving first access node to control the downlink user data flow via the second access node.
 
[0104] Besides the highest successfully received PDCP's SN field and the delay field, the PDCP Control PDU from the wireless communication device can also comprise at least one of the following fields: … [0107] PDU Type, e.g. 3 bits indicating that this is a PDU for PDCP and flow control feedback, …, 

[0117] In FIG. 4 a signaling diagram involving a feedback scheme in accordance with above described embodiments is depicted. Therein the first access node, denoted as MeNB in FIG. 4, has a pre-configure scheme for controlling data transmission, e.g. which amount of data to forward to the second access node. The first access node then sends data via the backhaul channel to the second access node, in this case an WLN or WT, which second access node forwards the data to the wireless communication device, denoted herein as UE. Therein the backhaul channel and radio link between the second access node and the wireless communication device are part of the second link. ….

In other words, Karaki discloses the base station includes report configuration parameters (configures various measurement events, thresholds etc.) for requesting a  downlink delivery status report.

Therefore, given that Karaki discloses the base station (MeNB) configures various measurement events, thresholds etc. based on which the wireless communication device then sends reports to the network, then Karaki clearly discloses wherein the flow control data comprises a report polling parameter; and wherein the report polling parameter indicates that the NR node hosting the NR PDCP operations requests a downlink delivery status report.

Claims 12 and 13
Appellant respectfully submits that Karaki in view of Jung fails to teach or suggest “wherein the second message comprises a parameter indicating a highest retransmitted NR PDCP sequence number” as recited in Appellants claim 12, and “wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number” as recited in Appellants claim 13.
In response to Appellant's argument, the Examiner respectfully disagrees with argument above.
As indicated above, Jung teaches wherein the second message comprises a parameter indicating a highest retransmitted NR PDCP sequence number [paragraphs 0086, 0133, 0157, 0172, wherein the second message comprises a parameter indicating a highest retransmitted NR PDCP sequence number (MeNB 110 should determine which data among the data which has been routed to the SeNB 120 should be retransmitted)]; and wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number [paragraphs 0086, 0133, 0157, 0172, wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number (MeNB 110 should determine which data among the data which has been routed to the SeNB 120 should be retransmitted)].

Regarding wherein the second message comprises a parameter indicating a highest retransmitted NR PDCP sequence number, and wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number, Jung discloses in paragraphs 0141, 0145, 0147, 0160, and 0175.
[0141] …. The MeNB 110 transmits, to the SeNB 120, re-routing information including information about an SN of data which is re-routed and transmitted thereby the SeNB 120 does not transmit the data which is re-routed and transmitted at operation 609. At this time, the MeNB 110 may transmit the re-routing information to the SeNB 120 using an X2-UP protocol frame in FIG. 8.

[0145] An X2-UP protocol frame includes information about an SN of data which is re-routed through a different path even though an MeNB 110 routes the data to an SeNB 120. After receiving the X2-UP protocol frame, the SeNB 120 immediately discards data stored at a buffer based on the information about the SN of the re-routed data thereby the data stored at the buffer is not transmitted to a terminal 130.

[0147] After receiving the DL Data Delivery Status frame from the SeNB 120, the MeNB 110 checks the information about the SN included in the received DL Data Delivery Status frame to determine whether new data is successfully transmitted to the terminal 130. If the new data is successfully transmitted to the terminal 130, the MeNB 110 determines that a radio link between the terminal 130 and the SeNB 120 is recovered and terminates the re-routing operation. Thereafter, the MeNB 110 routes a packet received from an EPC140 to the terminal 130 or the SeNB 120 according to a preset rule.

[0160] Step 3 is a re-routing step in which packets which are not re-routed through Step 1 and Step 2 are retransmitted in ascending order of SN.

[0175] The MeNB 110 receives a DL Data Delivery Status frame from the SeNB 120, and checks information about an SN included in the received DL Data Delivery Status frame. The MeNB 110 determines whether new data is successfully transmitted to the terminal 130 based on the checked SN. If the new data is successfully transmitted to the terminal 130, the MeNB 110 determines that a radio link between the terminal 130 and the SeNB 120 is recovered and terminates performing a re-routing operation. The MeNB 110 re-routes a packet received from the EPC 140 to the terminal 130 or the SeNB 120 according to a predetermined rule.

In other words, Jung discloses MeNB 110 checks the information about the SN included in the received DL Data Delivery Status frame to determine whether new data is successfully transmitted to the terminal 130.

Therefore, given that Jung discloses wherein the second message includes the information about the SN and processing the information to determine whether new data is successfully transmitted to the terminal, then Jung clearly discloses wherein the second message comprises a parameter indicating a highest retransmitted NR PDCP sequence number, and wherein the second message comprises a parameter indicating a status associated with the highest retransmitted NR PDCP sequence number.


Examiner's Conclusive Remarks
The following summarize the responses, which are applicable to all Appellant arguments.
Appellant argues that the prior art fails to disclose a bit in an initial octet of a second message that indicates the existence of a highest successfully delivered PDCP PDU SN. The examiner indicated that Jung discloses transmission of one bit indicators for determining whether further processing is needed of the routing information containing  highest successfully delivered PDCP PDU SN, or based on whether a temporary blockage further re-transmission of re-routing may be necessary based on further processing of highest successfully delivered PDCP PDU SN.
Appellant argues that the prior art fails to disclose access flow control configuration as indicated in claim 6. The examiner indicated that Karaki discloses determining and transmission of flow control data from the first access node to the second access node, and receiving feedback from the second access node based on the flow control data.
Appellant argues that the prior art fails to disclose wherein the second message comprises a parameter indicating a highest retransmitted NR PDCP sequence number. The examiner indicated that Jung discloses wherein the second message includes the information about the SN and processing the information to determine whether new data is successfully transmitted to the terminal.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
		/JACKIE ZUNIGA ABAD/                      Primary Examiner, Art Unit 2469                                                                                                                                                                                  

Conferees:
/AFSHAWN M TOWFIGHI/
Primary Examiner, Art Unit 2469      
                                                                                                                                                                            /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.